Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 04-17-2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-12-2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. In this instant case the abstract is more than 150 words.
Specification
The use of the trademark VBRAM® has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks (e.g. the use of ® or ™). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 18 are rejected because they recite the limitation “VIBRAM®” in line 2. The term “VIBRAM ®” is indefinite because a trademark or trade name identifies a source of goods, it does not identify or describe the goods associated with the trademark or trade name. See MPEP 2173.05(u).
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. Collina (3,299,893).
Regarding claim 1, Collina discloses an article of footwear configured to enclose and comfortably engage a forefoot of a user, the article comprising: 
a sole including a forefoot portion and a rearfoot portion (Figs 8-10, members 12-13); 
a closed-toe, open-heel upper configured to substantially prevent lateral and forward movement of the forefoot with respect to the forefoot portion, the upper including a lower perimeter attached to a forefoot perimeter of the forefoot portion and defining an interior configured to receive the forefoot of the user (Figs 8-10, member 116); and 
an inter-toe stanchion extending upwardly through the interior, the stanchion having a bottom attached to the forefoot portion of the sole and a top attached to the upper, wherein the stanchion is configured to extend between and engage adjacent toes of the user to substantially prevent movement of the forefoot with respect to the forefoot portion of the sole (Figs 8-10, members 148a-b).  
Regarding claim 6, Collina discloses the upper is leather (col. 7, lines 7-8 and 35-41).  
Regarding claim 8, Collina discloses the stanchion is positioned medially of a longitudinal centerline of the sole (Fig 9).  
Regarding claim 9, Collina discloses the stanchion is configured to extend between big and second toes of the user (Fig 9).  
Regarding claim 16, Collina discloses the footwear further includes an upper lining along an interior surface of the upper, wherein the top of the stanchion is attached to the upper lining and the upper (Fig 9).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893).
Regarding claim 2, Collina teaches all of the limitations of claim 2 and further teaches in another embodiment that the sole includes an insole (Fig 6, member 12), a midsole (Fig 6, the member in between members 12 and 14), and an outsole (Fig 6, member 14). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine those two embodiments together in order to add more cushioning to the sole and also increase the height of the footwear.
Regarding claim 3, Collina discloses the insole is cushioned (Fig 10, member 112 as any material must give some cushioning even it is very less).  

    PNG
    media_image1.png
    359
    702
    media_image1.png
    Greyscale

Regarding claim 5, Collina teaches all of the limitations of claim 5 and further teaches in another embodiment that the sole includes a midfoot portion and the upper includes a topline partially defining an opening to the interior, wherein the lower perimeter of the upper is also attached to a midfoot perimeter of the sole, and wherein the opening is located above the midfoot portion (Fig 3 annotated above). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine two embodiments in order to holding a user foot. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) as applied to claim 2 above, and further in view of Diaz (2002/0129517).
Regarding claim 4, Collina teaches all of the limitations of claim 4 except the outsole is a VIBRAM outsole.  
Diaz teaches a shoe having VIBRAM outsole (para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the VIBRAM outsole in Collina shoe as the VIBRAM is well-known in the art to provide better stability (Diaz, para 0028).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) as applied to claim 2 above, and further in view of Bello Decurnex (2017/0020232).
Regarding claim 7, Collina teaches all of the limitations of claim 7 except the upper includes a plurality of animal-shaped openings.  
Bello teaches a shoe upper having a plurality of animal-shaped openings (i.e. star-fish, Fig 3B, member 18, para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the animal-shaped hole of Bello into Collina upper in order to change the appearance of the shoe and aesthetic impression for a user.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) as applied to claim 6 above, and further in view of Coleman (2002/0121030).
Regarding claim 10, Collina teaches all of the limitations of claim 10 except the stanchion includes a foam core.  
Coleman teach a shoe having a stanchion includes a foam core (para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the foam core of Coleman for the inside of Collina stanchion (i.e. member 148a) in order to add comfort to the user (Coleman, para 0002).
Regarding claim 11, the modified Collina-Coleman discloses the stanchion includes a stanchion lining (Collina, Figs 8-10, member 148b) encasing the foam core.  
Regarding claim 12, the modified Collina-Coleman discloses the stanchion has a cylindrical shape (Collina, Figs 8-10, members 148a-b).  
Regarding claim 13, the modified Collina-Coleman discloses the stanchion has an elongated shape extending longitudinally along the sole (Collina, Figs 8-10, members 148a-b).  

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) as applied to claim 1 above, and further in view of S. Mayner (2,506,308).
Regarding claims 14-15, Collina teaches all of the limitations of claim 14 except the stanchion has a form-fitting shape with concave recesses on medial and lateral sides of the stanchion and the stanchion is configured to extend between big and second toes of the user, and wherein the medial- side and lateral-side recesses are configured to abut against the big toe and the second toe, respectively.  
Mayner teaches a footwear having a stanchion has a form-fitting shape with concave recesses on medial and lateral sides of the stanchion and the stanchion is configured to extend between big and second toes of the user, and wherein the medial- side and lateral-side recesses are configured to abut against the big toe and the second toe, respectively (Fig 4, members 5 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim to modified the stanchion of Collina by using the Mayner stanchion shaped of Mayner in order to add more comfort to a user as the recesses on both sides will accommodate to the gap between the big and second toe of a user. 

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) in view of Bello Decurnex (2017/0020232).
Regarding claim 17, Collina discloses an article of footwear comprising: 
a sole including a forefoot portion and a rearfoot portion (Figs 8-10, members 12-13); 

    PNG
    media_image2.png
    613
    660
    media_image2.png
    Greyscale

a closed-toe upper configured to substantially prevent lateral and forward movement of the forefoot with respect to the forefoot portion, the upper attached to the forefoot portion and defining an interior configured to receive the forefoot of the user (Figs 8-10); 
an upper lining extending along an interior surface of the upper (Figs 8-10 annotated above); and 
a toe bar extending upwardly through the interior, the toe bar including a core and a toe-bar lining encasing the core, wherein a bottom of the lining is affixed to the forefoot portion of the sole and a top of the toe-bar lining is affixed to the upper lining, wherein the toe bar is configured to extend between and engage big and second toes of the user to substantially prevent movement of the forefoot with respect to the forefoot portion of the sole (Fig 9, members 148a-b, col. 9, lines 38-55).  
Coleman teach a shoe having a stanchion includes a foam core (para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the foam core of Coleman for the inside of Collina stanchion (i.e. member 148a) in order to add comfort to the user (Coleman, para 0002).
Regarding claim 20, the modified shoe Collina-Bello discloses the toe bar has a cylindrical shape (Collina, Fig 9, member 148a-b).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) and Bello Decurnex (2017/0020232) as applied to claim 17 above, and further in view of Diaz (2002/0129517).
Regarding claim 18, the modified shoe Collina-Bello teaches all of the limitations of claim 4 except the outsole is a VIBRAM outsole.  
Diaz teaches a shoe having VIBRAM outsole (para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the VIBRAM outsole in Collina shoe as the VIBRAM is well-known in the art to provide better stability (Diaz, para 0028).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) and Bello Decurnex (2017/0020232) as applied to claim 17 above, and further in view of Bello Decurnex (2017/0020232).
Regarding claim 19, Collina teaches all of the limitations of claim 19 except the upper includes a plurality of animal-shaped openings.  
Bello teaches a shoe upper having a plurality of animal-shaped openings (i.e. star-fish, Fig 3B, member 18, para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the animal-shaped hole of Bello into Collina upper in order to change the appearance of the shoe and aesthetic impression for a user.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732